     Case 2:18-cv-01851-WBS-KJN Document 111 Filed 04/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PRICE SIMMS HOLDINGS, LLC, et al.,               No. 2:18-cv-1851-WBS-KJN
12                      Plaintiffs,                    REQUEST FOR STATUS UPDATE
13           v.                                        (ECF Nos. 97, 107, 109.)
14    CANDLE3, LLC., et al.,
15                      Defendants.
16

17          On December 13, 2019, plaintiffs filed a motion to compel discovery responses from

18   defendant Candle3, and set it for a January 16, 2020 hearing before the undersigned. (ECF No.

19   97.) Therein, plaintiffs contended Candle3 had not responded to a number of discovery requests.

20   (Id.) However, a few weeks prior, Counsel for Candle3 moved to withdraw, and so the

21   undersigned concluded that resolution of the motion should be delayed until after Candle3’s

22   representation was sorted. (ECF No. 103.)

23          A review of the docket indicates that in January of 2020, Jim White, President of Candle3,

24   informed District Judge Shubb that the company was seeking new counsel. (ECF No. 105.) On

25   February 3, Attorney Erin M. Jensen filed a declaration with the court indicating she was “willing

26   and ready” to represent Candle3, but was awaiting completion and approval of her pro hac vice

27   application. (ECF No. 107.) On February 27, 2020, counsel for Candle3 was allowed to

28   withdraw. (ECF Nos. 109.) This order was served on Mr. White by mail and email. (Id.)
                                                      1
     Case 2:18-cv-01851-WBS-KJN Document 111 Filed 04/29/20 Page 2 of 2

 1               Since that time, the docket does not reflect that any pro hac vice application was filed.

 2   See Local Rule 180(b)(2). Thus, for two months, Candle3 has been without representation, which

 3   has left it unable to “file any pleadings, make or oppose any motions, or present any evidence to

 4   contest liability.” Caveman Foods, LLC v. Ann Payne’s Caveman Foods, LLC, 2:12-1112 WBS

 5   DAD, 2015 WL 6736801, at *2 (E.D. Cal. Nov. 4, 2015) (collecting cases).

 6               Accordingly, it is hereby ORDERED that, within 21 days1 of this order:

 7                  1. Candle3 shall file a declaration with the court indicating the status of counsel. If

 8                      Attorney Jensen still intends to enter, she shall file her pro hac vice application

 9                      with the court, as per Local Rule 180(b)(2). If Jensen no longer intends to enter

10                      her appearance, Mr. White shall file a declaration with the court updating all as to

11                      the status of Candle3’s search for new counsel.

12                  2. Plaintiffs shall file a brief notice updating the court as to the status of their motion

13                      to compel, including whether they have had any contact with any representative

14                      from Candle3 since the motion to withdraw was granted. If plaintiffs no longer

15                      wish to pursue their motion to compel, they shall file a notice withdrawing the

16                      motion.

17                  3. The Clerk of the Court shall serve this order on all parties, as well as by mail and

18                      email to (a) Mr. White at Candle3, LLC and (b) Attorney Jensen at Jensen

19                      Dulaney (see ECF No. 107 for addresses).

20   Dated: April 28, 2020
21

22

23
     pric.1851
24

25

26
     1
27    The court recognizes the extraordinary circumstances facing the parties, given the current health
     crisis. If the parties need more time to sort out the representation issues or confer on the disputed
28   discovery, the court is more than willing to entertain such a request.
                                                         2
